DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 25, 2022. Claims 1 and 4 are pending in the application and are being examined herein.
Status of Rejections
	All rejections from the previous office action are withdrawn.
	New grounds of rejection under 35 U.S.C. 103 are added in view of further search and consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2009/0173630 A1) and further in view of Ishikawa et al. (US 2015/0060274 A1) (provided in Applicant’s IDS filed on June 26, 2020) and further in view of Sugino et al. (US 5,593,558 A).
Regarding claim 1, Mori teaches a sensor element (a gas sensor element 10, Fig. 1, para. [0040]) comprising:
an oxygen ion conductive solid electrolyte body (a solid electrolyte layer 111 composed of partially stabilized zirconia containing yttria as a stabilizer, Figs. 2-3, para. [0049], [0053]; the solid electrolyte layer 111 has oxygen flowed therethrough, Figs. 2-3, para. [0055]);
a detection electrode which is disposed on a first surface of the oxygen ion conductive solid electrolyte body and with which a subject gas comes into contact (a detecting electrode 131 provided on an upper surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the detecting electrode 131 contacts the gas to be measured, Figs. 2-3, para. [0055]); and
a reference electrode which is disposed on a second surface of the oxygen ion conductive solid electrolyte body and with which a reference gas comes into contact (a reference electrode 132 provided on a lower surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the reference electrode 132 contacts reference gas, Figs. 2-3, para. [0056]),
the sensor element being characterized by further comprising a catalyst layer which covers the detection electrode and includes a porous carrier and at least one catalyst selected from the group consisting of Ru, Rh, Pd, Ir, and Pt and supported on the porous carrier (a particle dispersed layer 160 covers the detecting electrode 131, Fig. 3, para. [0057]; the particle dispersed layer 160 includes a ceramic porous body in an internal region 17 and noble metal particles having a catalyst function in a surface region 16 provided on the internal region 17, Fig. 3, para. [0057]-[0059]; the noble metal particles can be one or more of Pt, Pd, Rh, and Ru, Fig. 3, para. [0061]),
wherein the porous carrier includes, as a main component, aggregates of ceramic particles and Ti oxide particles different from the ceramic particles (the ceramic porous body in the internal region 17 of the particle dispersed layer 160 includes spinel and titania as main components, Figs. 3 & 4B, para. [0057]).
Mori discloses that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Mori is silent with respect to the sizes of the spinel and titania particles, and therefore fails to teach wherein the Ti oxide particles have a smaller diameter than the ceramic particles.
Ishikawa teaches a gas sensor element 3 having a pair of electrodes 50, 51 laminated on an oxygen ion conductive solid electrolyte body 3s and which detects an oxygen concentration of an exhaust gas (Figs. 1-2, para. [0042], [0052]). Ishikawa teaches a porous protective layer 80 that covers the outside electrode 51 (Fig. 2, para. [0056]), and that the porous protective layer 80 has a region 82 which includes coarse spinel particles having a large particle diameter and fine titania particles smaller than the coarse spinel particles (Fig. 2, para. [0070]). Ishikawa teaches that when the porous protective layer 80 is formed of the coarse spinel particles having a larger particle diameter than the fine titania particles, a structure can be made in which a larger amount of a poisonous substance is captured (Fig. 2, para. [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the titania of the particle dispersed layer of Mori to have a smaller particle diameter than the spinel as taught by Ishikawa because it would allow a larger amount of a poisonous substance to be captured (Ishikawa, para. [0070]).
Modified Mori teaches that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Fig. 4B of Modified Mori shows the titania and spinel particles of the particle dispersed layer 160 (para. [0069]). Modified Mori is silent with respect to the shape or dimensions of the titania particles, and therefore fails to teach wherein the Ti oxide particles include needle-shaped particles (Applicant appears to act as their own lexicographer because Applicant’s specification defines the term “needle-shaped particles” as particles with an aspect ratio of 3 or more, wherein the aspect ratio of a Ti oxide particle is the ratio of the maximum length (major axis) within the outline of the Ti oxide particle to the maximum width (minor axis) in a direction orthogonal to the major axis, see para. [0062] of the instant US PGPub, see also MPEP § 2111.01(IV) and 2173.05(a)(III).
Sugino teaches an oxygen concentration detector 90 including an oxygen sensing element 91 comprising an inside electrode 32 and an outside electrode 31 provided on opposite surfaces of a solid electrolyte 4, and a trap layer 1 comprising a first trap layer 11 and a second trap layer 12 covering the outside electrode 31 (abstract, Fig. 6, col. 10, lns. 41-46, 48-50, 61-66). Sugino teaches that the trap layer 1 traps poisonous substances and enables sensor characteristics to be maintained for a long period (col. 12, lns. 14-17). Sugino teaches that the trap layer 1 comprises heat-resisting particles of one or more of α-Al2O3, γ-Al2O3, murite, MgO.Al2O3 spinel, and TiO2, and that the shape of particles may be selected out of globular, lump, plate, fiber, foam, pillar, needle and the like shapes (col. 11, lns. 38-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles of Modified Mori by choosing the combination of TiO2 particles and needle-shape from the finite number of identified particles and shapes as identified by Sugino in order to achieve the desired purpose of trapping poisonous substances and enabling sensor characteristics to be maintained for a long period with a reasonable expectation of success. MPEP § 2143(I)(E). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to include needle-shaped titania particles which a person of ordinary skill in the art would have found obvious.
Regarding claim 4, Modified Mori teaches a gas sensor comprising a sensor element and a metallic body which holds the sensor element (a gas sensor 1 comprising a gas sensor element 10 and a cylindrical metal shell 2 which holds the gas sensor element 10, Fig. 1, para. [0040]- [0041]), the gas sensor being characterized in that the sensor element is the sensor element according to claim 1 (the gas sensor element 10, see rejection of claim 1 supra, Figs. 1-3, para. [0040], [0048]).
Claims 1 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2009/0173630 A1) and further in view of Ishikawa et al. (US 2015/0060274 A1) (provided in Applicant’s IDS filed on June 26, 2020) and further in view of Hioki et al. (JP 4631013 B2) (provided in Applicant’s IDS filed on July 25, 2022) (references herein made with respect to English Machine Translation).
Regarding claim 1, Mori teaches a sensor element (a gas sensor element 10, Fig. 1, para. [0040]) comprising:
an oxygen ion conductive solid electrolyte body (a solid electrolyte layer 111 composed of partially stabilized zirconia containing yttria as a stabilizer, Figs. 2-3, para. [0049], [0053]; the solid electrolyte layer 111 has oxygen flowed therethrough, Figs. 2-3, para. [0055]);
a detection electrode which is disposed on a first surface of the oxygen ion conductive solid electrolyte body and with which a subject gas comes into contact (a detecting electrode 131 provided on an upper surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the detecting electrode 131 contacts the gas to be measured, Figs. 2-3, para. [0055]); and
a reference electrode which is disposed on a second surface of the oxygen ion conductive solid electrolyte body and with which a reference gas comes into contact (a reference electrode 132 provided on a lower surface of the solid electrolyte layer 111, Figs. 2-3, para. [0049]; the reference electrode 132 contacts reference gas, Figs. 2-3, para. [0056]),
the sensor element being characterized by further comprising a catalyst layer which covers the detection electrode and includes a porous carrier and at least one catalyst selected from the group consisting of Ru, Rh, Pd, Ir, and Pt and supported on the porous carrier (a particle dispersed layer 160 covers the detecting electrode 131, Fig. 3, para. [0057]; the particle dispersed layer 160 includes a ceramic porous body in an internal region 17 and noble metal particles having a catalyst function in a surface region 16 provided on the internal region 17, Fig. 3, para. [0057]-[0059]; the noble metal particles can be one or more of Pt, Pd, Rh, and Ru, Fig. 3, para. [0061]),
wherein the porous carrier includes, as a main component, aggregates of ceramic particles and Ti oxide particles different from the ceramic particles (the ceramic porous body in the internal region 17 of the particle dispersed layer 160 includes spinel and titania as main components, Figs. 3 & 4B, para. [0057]).
Mori discloses that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Mori is silent with respect to the sizes of the spinel and titania particles, and therefore fails to teach wherein the Ti oxide particles have a smaller diameter than the ceramic particles.
Ishikawa teaches a gas sensor element 3 having a pair of electrodes 50, 51 laminated on an oxygen ion conductive solid electrolyte body 3s and which detects an oxygen concentration of an exhaust gas (Figs. 1-2, para. [0042], [0052]). Ishikawa teaches a porous protective layer 80 that covers the outside electrode 51 (Fig. 2, para. [0056]), and that the porous protective layer 80 has a region 82 which includes coarse spinel particles having a large particle diameter and fine titania particles smaller than the coarse spinel particles (Fig. 2, para. [0070]). Ishikawa teaches that when the porous protective layer 80 is formed of the coarse spinel particles having a larger particle diameter than the fine titania particles, a structure can be made in which a larger amount of a poisonous substance is captured (Fig. 2, para. [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the titania of the particle dispersed layer of Mori to have a smaller particle diameter than the spinel as taught by Ishikawa because it would allow a larger amount of a poisonous substance to be captured (Ishikawa, para. [0070]).
Modified Mori teaches that the particle dispersed layer 160 includes the internal region 17 which includes spinel and titania as main components (Fig. 3, para. [0057]-[0058]). Fig. 4B of Modified Mori shows the titania and spinel particles of the particle dispersed layer 160 (para. [0069]). Modified Mori is silent with respect to the shape or dimensions of the titania particles, and therefore fails to teach wherein the Ti oxide particles include needle-shaped particles (Applicant appears to act as their own lexicographer because Applicant’s specification defines the term “needle-shaped particles” as particles with an aspect ratio of 3 or more, wherein the aspect ratio of a Ti oxide particle is the ratio of the maximum length (major axis) within the outline of the Ti oxide particle to the maximum width (minor axis) in a direction orthogonal to the major axis, see para. [0062] of the instant US PGPub, see also MPEP § 2111.01(IV) and 2173.05(a)(III).
Hioki teaches titanium oxide fine particles used as a reinforcing material for ceramics (pg. 6, 12th paragraph). Hioki teaches that the titanium oxide fine particles are acicular (needle-shaped) with an average aspect ratio of 3 to 40 (pg. 2, 5th and 10th paragraphs of description). Hioki teaches that the acicular titanium oxide fine particles are excellent in that they have a large specific surface area and a high porosity when supported on a base material (pg. 2, 5th paragraph of description). Hioki teaches that the acicular titanium oxide fine particles have a remarkably large base material strengthening efficiency compared to other shapes, so it is expected to efficiently improve material strength and long-term durability (pg. 6, 12th paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the titania particles of Modified Mori to be needle-shaped with an aspect ratio of 3 to 40 as taught by Hioki because it would have a large specific surface area and a high porosity when supported on a base material, and would improve material strength and long-term durability (Hioki, pg. 2, 5th paragraph, pg. 6, 12th paragraph). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to include needle-shaped titania particles which a person of ordinary skill in the art would have found obvious.
Regarding claim 4, Modified Mori teaches a gas sensor comprising a sensor element and a metallic body which holds the sensor element (a gas sensor 1 comprising a gas sensor element 10 and a cylindrical metal shell 2 which holds the gas sensor element 10, Fig. 1, para. [0040]- [0041]), the gas sensor being characterized in that the sensor element is the sensor element according to claim 1 (the gas sensor element 10, see rejection of claim 1 supra, Figs. 1-3, para. [0040], [0048]).
Response to Arguments
Applicant’s arguments with respect to claim 1 and Fujii have been considered but are moot in light of new grounds of rejection. Prior art Sugino and Hioki are now relied upon for the feature of wherein the Ti oxide particles include needle-shaped particles as recited supra.
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-7 of the amendment, Applicant argues that the applied prior art documents neither teach the technical problem identified by the present application nor a technical solution. Applicant asserts that none of the references suggest that there was a need for a more accurate gas sensor having no reduction in responsiveness and that this technical problem could be addressed by a catalyst layer including aggregates of ceramic particles and needle-shaped Ti oxide particles having a smaller diameter than the ceramic particles.
Examiner respectfully disagrees. Mori recognizes the problem of a response speed of the gas sensor being deteriorated (para. [0008]), and an object of Mori is to provide a gas sensor that suppresses the deterioration of the response speed of the sensor (para. [0009]), so Mori does identify the same problem as the present application. Ishikawa also teaches performing a responsiveness evaluation on the gas sensor element (para. [0102]). Sugino also recognizes the problem of a decrease in response of the gas sensor which causes the gas sensor to fail in stable sensor characteristic for a long time (col. 1, lns. 47-51), and solves the problem by using the trap layer 1 including needle-shaped TiO2 particles which enables a stable sensor characteristic (and thus responsiveness) to be maintained for a long period (col. 11, lns. 38-62, col. 12, lns. 14-17). As discussed in the rejection, Modified Mori teaches a catalyst layer including aggregates of ceramic particles and needle-shaped Ti oxide particles having a smaller diameter than the ceramic particles (see rejections supra).
In the arguments presented on pages 3, 6, and 8 of the amendment, Applicant argues that none of the applied prior art documents teach or suggest the beneficial improvement in gas permeability and responsiveness achieved by the claimed invention. Applicant asserts that the needle-shaped Ti oxide particles are more likely to be roughly bonded in the gaps between the ceramic particles, so the gas permeability is further improved. Applicant asserts that the Examiner has not explained how the rationale to combine suggests the benefits achieved by the claimed structure; namely, the beneficial improvement in gas permeability and responsiveness. Applicant asserts that the unexpectedly superior results achieved by the claimed structure are not predictable and would thus rebut any prima facie case of obviousness. Applicant asserts that the beneficial results achieved by the claimed structure further support patentability by demonstrating that the claimed sensor element is not the simple combination of known elements that achieves nothing more than predictable results, but rather that the evidence shows that the claimed sensor element is a novel and nonobvious improvement over the prior art.
Examiner respectfully disagrees. Mori recognizes the problem of a response speed of the gas sensor being deteriorated (para. [0008]), and an object of Mori is to provide a gas sensor that suppresses the deterioration of the response speed of the sensor (para. [0009]), which is the same beneficial improvement in responsiveness achieved by the present application. Ishikawa also teaches performing a responsiveness evaluation on the gas sensor element (para. [0102]). Sugino also recognizes the problem of a decrease in response of the gas sensor which causes the gas sensor to fail in stable sensor characteristic for a long time (col. 1, lns. 47-51), and solves the problem by using the trap layer 1 including needle-shaped TiO2 particles which enables a stable sensor characteristic (and thus responsiveness) to be maintained for a long period (col. 11, lns. 38-62, col. 12, lns. 14-17), so the rationale to combine Mori in view of Sugino suggests the beneficial improvement in responsiveness. In response to applicant's argument that the applied prior art does not contemplate that when the Ti oxide particles include needle-shaped particles, they are more likely to be roughly bonded in the gaps between the ceramic particles and thus may provide higher gas permeability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Applicant has not provided persuasive evidence that the needle-shape of the Ti oxide particles is significant or produces unexpected results. Applicant has merely provided a general correlation or relationship between the shape of the Ti oxide particles and the gas permeability. The specification does not disclose that a particular shape is required in order for the gas sensor to have a gas permeability. The instant specification also does not limit the shape of the Ti oxide particles to only needle-shaped particles, and also discloses that the Ti oxide particles may include spherical particles and irregularly shaped particles (see para. [0062] of the instant US PGPub). Therefore, it would have been a matter of choice to include needle-shaped titania particles which a person of ordinary skill in the art would have found obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794      

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699